Citation Nr: 0611491	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
fracture of the left proximal fibula.  


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran's appeal originally included the issue of 
entitlement to service connection for degenerative joint 
disease of the right knee.  But during the pendency of the 
appeal, in an October 2004 rating decision, the RO granted 
this claim and assigned a 10 percent rating for the right 
knee disability retroactively effective from November 27, 
2002, and separate 20 percent ratings (for limitation of 
flexion and extension) as of August 12, 2004.  The veteran 
was notified of this decision and did not file a notice of 
disagreement (NOD) in response, to initiate an appeal 
contesting either the ratings or effective dates assigned.  
So this claim has been resolved and is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted 
during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).

The veteran's appeal also originally included the issue of 
entitlement to an initial compensable rating for 
chondromalacia of the left knee.  But in October 2004, 
again during the pendency of the appeal, the RO increased the 
rating for the left knee disability - assigning a 20 percent 
for limitation of flexion and a separate 20 percent rating 
for limitation of extension, both retroactively effective 
from August 12, 2004.  The veteran since has indicated he is 
satisfied with these ratings.  So this claim also is no 
longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Also during the pendency of his appeal, in May 2004, the 
veteran testified at a hearing at the RO before a local 
Decision Review Officer (DRO).  A transcript of the 
proceeding is of record.

As for the only remaining claim on appeal - for an initial 
compensable rating for the residuals of a fracture of the 
left proximal fibula, it is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify the 
veteran if further action is required on his part concerning 
this remaining claim.


REMAND

Reasons for remand

Supplemental Statement of the Case 

In October 2004, the RO sent the veteran a supplemental 
statement of the case (SSOC) on the issue of his entitlement 
to an initial compensable rating for residuals of fracture of 
the left proximal fibula.  A review of this document, 
however, shows the RO failed to provide citations to the 
pertinent laws and regulations pertaining to increased rating 
claims.  The RO also did not provide the rating criteria for 
Diagnostic Code 5262, the code this service-connected 
disability is evaluated under.  The statement of the case 
(SOC), earlier issued in September 2003, pertained to 
unrelated issues.  

The Veterans Claims Assistance Act (VCAA)

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran 
was provided notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided notice of the type of evidence 
necessary to establish an effective date for this disability.  


As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs him that an 
effective date for the award of benefits will be assigned if 
an increased rating is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the issue 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Then readjudicate the claim for a 
higher initial rating for the residuals 
of the fracture of the left proximal 
fibula in light of the additional 
evidence obtained.  If this claim is not 
granted to the veteran's satisfaction, 
send him an SSOC.  The SSOC must include 
citation to all pertinent laws and 
regulations - including the 
rating criteria (contained in DC 5262) 
for evaluating the specific disability at 
issue.  Give the veteran time to respond 
to the SSOC.


Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





